                  Case 19-50755-JKS             Doc 33          Filed 06/23/21      Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                                      Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC, et                                      Case No. 17-12560 (JKS)
al., 1
                                                                            (Jointly Administered)
                           Remaining Debtors.

MICHAEL GOLDBERG, as Liquidating Trustee of the
Woodbridge Liquidation Trust, successor in interest to                      Adv. Proc. No. 19-50755 (JKS)
the estates of WOODBRIDGE GROUP OF
COMPANIES, LLC, et al.,

                                                                            Ref Docket No. 32
                           Plaintiff,
         vs.
JOSE RETA,
                           Defendant.


                                         AFFIDAVIT OF SERVICE

STATE OF OHIO      )
                   ) ss.:
COUNTY OF FRANKLIN )

ANGELA CHACHOFF, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Class Action and Claims Solutions, Inc., located
   at 5151 Blazer Parkway, Suite A, Dublin, Ohio 43017. I am over the age of eighteen years
   and am not a party to the above-captioned action.




1        The Remaining Debtors and the last four digits of their respective federal tax identification number are as
         follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
         LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
         California 91423.



                                                          -1-
               Case 19-50755-JKS        Doc 33       Filed 06/23/21     Page 2 of 2




2. On June 22, 2021, I caused to be served the “Scheduling Order,” dated June 22, 2021
   [Docket No. 32], by causing a true and correct copy to be delivered via electronic mail to the
   following party: josiereta@yahoo.com.

                                                                      /s/ Angela Chachoff
                                                                      Angela Chachoff

  Sworn to before me this
  23rd day of June, 2021
  /s/ Andrea R. Speelman
  Andrea R. Speelman
  Notary Public, State of Ohio
  Commission Expires March 21, 2024




                                               -2-
